Citation Nr: 0204377	
Decision Date: 05/10/02    Archive Date: 05/17/02

DOCKET NO.  00-00 101	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California





THE ISSUE

Entitlement to service connection for residuals of a low back 
injury.  





ATTORNEY FOR THE BOARD

R. K. ErkenBrack, Counsel



INTRODUCTION

The veteran served on active duty from April 1946 to October 
1947.  

This appeal comes to the Board of Veterans' Appeals (Board) 
from an August 1999 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) at Los Angeles, 
California.  

In March 2001, the Board remanded the case for development in 
accordance with the Veterans Claims Assistance Act of 2000 
and in order to clarify whether the veteran desired a hearing 
on his appeal.  The purpose of the remand has been met.  


FINDING OF FACT

Chronic low back disability, to include arthritis, was not 
present during service; arthritis did not result from 
inservice disease or injury and was not manifested until 
several years following active service.  


CONCLUSION OF LAW

Chronic low back disability was not incurred in or aggravated 
by active service; nor may arthritis of the lumbosacral spine 
be presumed to have been incurred in active service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1131 (West 1991); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2001).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Service medical records are not available, except for the 
separation examination report in October 1947 which showed no 
musculoskeletal defects.  According to the examination 
report, the veteran was asked if he had any injuries or 
diseases which were disabling and the response was "No".  
He was asked to list all significant diseases, wounds and 
injuries.  In response, reference was made only to pneumonia.  
He was separated from service by reason of the expiration of 
term of service.

Paul C. Briede, M.D., reported in August 1957 that the 
veteran underwent an X-ray examination of the lumbosacral 
spine that revealed narrowing of the lumbosacral joint 
interpreted as the result of injury to the intervertebral 
cartilage or disc, with hypertrophic changes.  

Donald W. Blanche, M.D., reported in August 1957 that the 
veteran, who was an apprentice lineman for an electric 
company, was examined earlier in the month after an incident 
when he was lifting cross arms, his left foot slipped, and he 
twisted his back.  He felt a painful pull in his left back 
but finished his work.  Mild pain persisted, extending down 
the left thigh to the knee.  The next day, he was very stiff 
and sore.  He consulted a physician, who ordered X-rays.  He 
was given a shot in the back and had remained resting at home 
since receiving heat treatments on two occasions.  He stated 
that the pain persisted and his back was stiff.  X-rays 
reportedly showed an abnormal lumbosacral joint with thinning 
and spurring indicative of a longstanding degenerative 
process of the lumbosacral disc, which made his low back more 
subject to strain and, once strain was sustained, prolonged 
recovery.  Dr. Blanche believed that the veteran had 
sustained an acute mild lumbosacral strain from the injury 
earlier in August 1957 from which he had not fully recovered.  
He indicated that, because of the pre-existing lumbosacral 
disc abnormality, the veteran would be subject to recurring 
episodes of low back pain on strain unless his low back was 
protected from such activity.  

The veteran's division superintendent at work reported in 
April 1961 that the veteran had been bothered for a 
considerable length of time by back pain.  He reportedly 
required surgery for a ruptured disc.  He reportedly suffered 
and industrial lost-time accident in August 1957.  He had 
suspicions that the accident may have caused the ruptured 
disc.  

William J. James, M.D., reported in April 1961 that the 
veteran had had low back, left hip, left thigh and, 
occasionally, left calf down to the left heel pain since 
1957.  History was recorded that he had had periodic low back 
pain since age twelve from a wrestling injury.  He reportedly 
had had no leg pain until 1957, when he was carrying a cross 
bar weighing approximately 70 pounds, twisted his ankle in a 
ditch, fell, and landed on his buttocks, while still carrying 
the cross bar.  He was off work for approximately 13 days and 
was examined by a specialist who X-rayed his back and told 
him he had two discs that were close together.  A degenerated 
lumbosacral disc with associated hypertrophic spurring of the 
vertebral bodies was indicated.  In May 1961, Dr. James 
reported that the veteran was asymptomatic, his back pain 
having improved on exercises and swimming.  

John K. Coker, M.D., reported in June 1971 that the veteran 
was hospitalized for low back pain radiating to the lower 
extremities.  The veteran reportedly dated this exacerbation 
to a period three days previously when he was working at 
home, driving stakes to build a fence, and experienced pain 
across his low back to the right, which gradually built up.  
He was hospitalized because of the intensity of tightness, 
pain and spasm.  

In February 1978, Seymour Strongin, M.D., reported that the 
veteran has sustained recent moderate low back strain.  

A Worker's Compensation award report dated in August 1979 
indicated that the veteran has sustained back injuries in 
connection with his job as a lineman, truck driver and senior 
patrolman for the same electric company in January 1949, June 
1979, and August 1979.  

In October 1979, Dr. Strongin reported that the veteran's 
complaints and symptoms of aching and stiffness of the back 
dated back 15 to 20 years, and he had them when he was first 
treated in 1968.  The symptoms were considered to be due to 
chronic osteoarthritis, but there were episodes when his 
joint pains had been temporarily increased by an injury.  

In November 1979, Irvin H. Betts, Jr., M.D., reported that 
the veteran was hospitalized earlier in the month and a 
lumbar myelogram was done.  This showed a filling defect at 
the L4 interspace that was compatible with a herniated 
intervertebral disc that was the probable cause of continued 
back and leg pain.  The best approach reportedly was a lumbar 
laminectomy.  In May 1980, Dr. Betts reported that the 
veteran had some degree of long-standing intervertebral disc 
derangement that had been aggravated by an incident that 
occurred in January 1979.  

On a report of examination by Robert Teasdale, M.D., in 
September 1980, a long history of back pain, especially in 
the lumbar area, was recorded.  This reportedly had bothered 
the veteran for the previous 20 to 30 years.  An episode in 
1972, in particular, had caused him to be disabled for a 
month.  Since that time he had been cautious of activities 
involving his lower back, lifting, etc., and he had been able 
to continue working as a power company foreman until 1979.  
At that time he suffered an axial loading injury to his spine 
with increased constant lumbar pain since then.  He stated 
that his back condition was aggravated by an on-the-job 
injury and that litigation pending in this matter had been 
settled.  Low back complaints since the January 1979 injury 
had limited him to light work and caused him to lose his job.  

Dr. Betts reported in October 1980 that the veteran had been 
re-examined in October 1980 and he stated that he was no 
better than he was at the time of his initial examination a 
year previously.  A defect at the L4 interspace on the left 
compatible with a herniated intervertebral disc was 
indicated.  

James E. Butler, D.C., reported in July 1988 that the veteran 
was first treated for thoraco-lumbar sprain and strain in 
December 1987.  

Charles Cronin, M.D., reported in July 1999 that the veteran 
had a lower back problem and recent X-rays showed an old 
injury, which probably had occurred in his younger life.  

On repeated requests by the RO for more service medical 
records, to include the Surgeon General's Office and the 
National Personnel Records Center, in December 1998, February 
1999, April 1999, June 1999, January 2000, and August 2000, 
no records were found.  

Scott Fanucchi, Ph.D., C.C.R.A., reported in December 2000 
that "[The veteran's] medical history is complex due to time 
elapsed and conditions.  In reviewing medical records in the 
past, such a history is usually abundant in errors made 
during the course of attempting to document complaints in 
haste."  Dr. Fanucchi advised that this should be considered 
in any present and future evaluation of the veteran.  

William Ashley, M.D., reported in April 2001 that the veteran 
had back pain with a history of back injury.  The findings 
from magnetic resonance imaging (MRI) of the lumbosacral 
spine included mild herniations centrally of the lower disks, 
L3-4, 4-5, and L5-S1, and mild to moderate degenerative 
changes and spurring around these disks.  

Service connection may be established where the evidence 
demonstrates that an injury or disease resulting in 
disability was contracted in the line of duty coincident with 
military service, or if pre-existing such service, was 
aggravated therein.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  Where arthritis is manifested to a compensable 
degree within the initial post-service year, service 
connection may be granted on a presumptive basis.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309.  Notwithstanding such presumption, regulations also 
provide that service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

The United States Court of Appeals for Veterans Claims 
(Court) has consistently held that, under the law cited 
above, "[a] determination of service connection requires a 
finding of the existence of a current disability and a 
determination of a relationship between that disability and 
an injury or disease incurred in service.  Watson v. Brown, 4 
Vet. App. 309, 314 (1993).  This principle has been 
repeatedly reaffirmed by the United States Court of Appeals 
for the Federal Circuit, which recently stated that "a 
veteran seeking disability benefits must establish . . . the 
existence of a disability [and] a connection between the 
veteran's service and the disability. "  Boyer v. West, 210 
F.3d 1351, 1353 (Fed. Cir. 2000).

It is clear that "[t]he regulations regarding service 
connection do not require that a veteran must establish 
service connection through medical records alone."  Triplette 
v. Principi, 4 Vet. App. 45, 49 (1993), citing Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991).  It is equally clear, 
however, that the resolution of issues that involve medical 
knowledge, such as diagnosis of disability and determination 
of medical etiology, require professional evidence.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  

If service medical records are presumed destroyed, the Board 
has a heightened obligation to explain its findings and 
conclusions and consider the benefit-of-the-doubt rule.  
O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  

The only available service medical record is the copy of the 
separation examination which showed no complaint, finding or 
diagnosis of any low back abnormality, from injury or 
otherwise.  While due consideration has been given to the 
veteran's allegation that he sustained chronic back 
disability in service, this allegation is effectively 
rebutted by this examination report.  He was specifically 
asked to report any diseases or injuries sustained, and while 
he did make reference to pneumonia, no reference was made to 
a back injury, either presently or by way of history.  The 
first postservice clinical record of any back abnormality 
followed a postservice industrial injury in August 1957, for 
which the veteran received a worker's compensation award.  
The records in 1957 specifically ascribed the lumbosacral 
joint narrowing to an injury.  Dr. Blanche stated that the 
lumbosacral disc degenerative process was longstanding, but 
did not go so far as to attribute this to any inservice 
event.  Dr. James presented a history of low back pain since 
a childhood injury, but provided no indication of any 
inservice aggravation thereof, by injury or otherwise.  The 
next injury mentioned was the one in 1957.  The Worker's 
Compensation award report in 1979 indicates that the first 
industrial back injury occurred following active service, in 
January 1949.  This historical evidence is consistent with 
the earliest history given for a low back injury, other than 
the preservice childhood injury.  Dr. Teasdale described a 
long history of lumbar pain dating from 1950, at the 
earliest, but no specific injury was indicated except for a 
postservice low back injury in 1972.  Dr. Cronin indicated a 
low back injury in the veteran's younger life but was not 
more specific, and this report was dated in 1999.  

In giving the veteran every favorable consideration, due to 
the fact that his service medical records besides the 
separation examination are unavailable, there is no 
independent basis for concluding that he experienced any 
inservice disease or injury of the lumbar spine culminating 
in current dysfunction.  Considering the multitude of 
clinical records regarding low back disablement since active 
service, it is consistently shown that current lumbosacral 
dysfunction is attributable to a series of injuries of the 
low back after service separation, dating from January 1949.  
It is particularly significant that while the veteran has 
been seen by numerous doctors after service, none of the 
records concerning this treatment make any reference to a 
back injury during service.  Accordingly, the only conclusion 
supported by a preponderance of the evidence is that current 
lumbosacral spine disablement developed from postservice 
injuries, was not manifested within a year following active 
service, and is not related to any incident in service.  

During the pendency of this appeal, the Veterans Claims 
Assistance Act of 2000 with implementing regulations was 
enacted (38 U.S.C.A. §§ 5103A, 5107 (West Supp.2001); 38 
C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2001), which 
provides new statutory requirements regarding notice to a 
veteran and his representative and specified duties to assist 
veterans in the development of their claims.  Upon careful 
review of the claims folder the Board finds that all required 
notice and development action specified in this new statute 
have been complied with during the pendency of the current 
appeal.  Specifically, the Board finds that the statement of 
the case and supplemental statement of the case, provided to 
both the veteran, specifically satisfy the requirement at 
§ 5103 of the new statute in that they clearly notify the 
veteran of the evidence necessary to substantiate his claim; 
specifically, the need for competent clinical evidence 
relating current back disability to an incident, injury, or 
disease of active service.  Additionally, the Board finds 
that the duties to assist provided under the new statute at 
§ 5103A have also been fulfilled in that all evidence and 
records identified by the veteran as plausibly relevant to 
his pending claim have been collected for review, which 
includes competent clinical opinions regarding the etiology 
of the veteran's back disability.  No further assistance is 
necessary to comply with the requirements of this new 
legislation or any other applicable rules or regulations 
regarding the development of the pending claim.  The veteran 
was specifically notified of the new law and he responded 
that there was no additional evidence available.


ORDER

Service connection for residuals of a low back injury is 
denied.  



		
	C. W. SYMANSKI
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

